IN BANC. *Page 603 
In this case, the respondent moves to dismiss the appeal upon the same grounds as in Winter v. Heyden, 149 Or. — (36 P.2d 183), just decided. The facts are substantially the same in both cases and the same rules of law are controlling in both cases. The motion to dismiss must, therefore, be denied and the appellant will be permitted to substitute certified copies thereof in lieu of the original notice of appeal, undertaking on appeal and judgment appealed from, as in the Winter case, and it is so ordered.